DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined and rejected.

				Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 8, 9, 10-12 and 16-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bennett et al. (U.S. PGPub 2015/0074650) in view of Bluming et al. (U.S. PGPub 2020/0211035).
As per claims 1, 10 and 16
Bennett teaches a method for content distribution, comprising: receiving one or more content objects (Bennett see para 0036-0038, as shown in fig. 2, method 200 for generating one or more payloads for multivariate testing of mobile applications is disclosed in FIG. 3, the administrator module 122 is used to generate one or more applications each having an embedded SDK executable embedded within the application, is executed during run time of the application step 210, step 220, the administrator module 122 is used to generate a plurality of alternate payloads for each of the one or more applications, a payload is a content item as any digital content, the plurality of alternate payloads include a set of content items that each can be presented when rendering a mobile application),
a set of user identifiers, and a plurality of data attributes associated with the set of user identifiers (Bennett see para 0043-0044 and 0047-0048at step 240, step 320, one or more data items associated with the access device 160 are identified by the SDK 162A, the access device 160 is a mobile device, such as a smartphone or tablet, wherein the data items are collected by the SDK 162A through one or more sensors integrated within the access device 160, step 330, one of a plurality of payloads is identified by the testing module 126 based on the one or more data items, the identified payload is transmitted to the SDK 162A and cached to internal storage 164 of the access device 160 at step 340, identified payload is then rendered by the SDK 162A on the user interface 166 of the access device 160 in response to the request for the one or more content items, step 340);
determining, based at least in part on the plurality of data attributes, a first distribution group comprising a first subset of user identifiers from the set of user identifiers and a second distribution group comprising a second subset of user identifiers from the set of user identifiers(Bennett see para 0039, Bennett see para at step 240, the administrator module 122 generates a configuration file for each of the one or more applications associated with a corresponding plurality of alternate payloads and each of the alternate payloads may be associated with one or more data items associated with an access device, a configuration file is generated that identifies a mobile application for a smartphone, such as a shopping application that includes a store locator function, associated alternate payloads, which may include map content from the different mobile map provides, Google Maps.TM. Microsoft.RTM. Bing.RTM. and Apple.RTM. Maps, and the one or more data items associated with each alternate payload, such as the device type, network connection, network status and device location);  
generating a first message that comprises a first version of the one or more content objects and a second message that comprises a second version of the one or more content objects (Bennett see para 0039, 0040 at step 240, the administrator module 122 generates a configuration file for each of the one or more applications associated with a corresponding plurality of alternate payloads and each of the alternate payloads may be associated with one or more data items associated with an access device, a configuration file is generated that identifies a mobile application for a smartphone, such as a shopping application that includes a store locator function, associated alternate payloads, which may include map content from the different mobile map provides, Google Maps.TM. Microsoft.RTM. Bing.RTM. and Apple.RTM. Maps, and the one or more data items associated with each alternate payload, such as the device type, network connection, network status and device location, step 250 default payload and one or more test payloads are identified for each of the one or more applications with updated default payload and the configuration file for each of the one or more applications that identify the one or more test payloads);
transmitting the first message to a first portion of the first distribution group and a first portion of the second distribution group and the second message to a second portion of the first distribution group and a second portion of the second distribution group (Bennett see para 0053-0056 at step 420, one or more data items associated with the access device 160 are identified by the SDK 162A data items relating to the access device 160 itself and data items relating to the environment of the access device 160, a determination is then made as to whether the access device 160 is in an on-line mode and connected to the network 170, step 430, if the access device 160 is connected to the network 170 through analysis of one or more data items collected relating to the network connection of the access device 160, whether the access device 160 is connected to a cellular or Wi-Fi network, if the access device 160 is determined to be in an on-line mode, one of a set of test payloads is identified based on the one or more data items associated with the access device, step 440, if the access device 160 is determined to be in an off-line mode and not connected to the network 170, at step 455, a default payload is identified based on the one or more data items associated with the access device 160);
Bennett fails to exclusively teach and generating a first set of engagement metrics for the first version based at least in part on the first portion of the first distribution group and the first portion of the second distribution group interacting with the first message and a second set of engagement metrics for the second version based at least in part on the second portion of the first distribution group and the second portion of the second distribution group interacting with the second message.
In a similar field of endeavor Bluming teaches and generating a first set of engagement metrics for the first version based at least in part on the first portion of the first distribution group and the first portion of the second distribution group interacting with the first message (Bluming see para 0034-0035 in  fig. 3 shows a network activity monitor 302, graph 200, metrics generator 304, the network activity monitor 302 may monitor activity on the computer network 100, the network activity monitor may detect one or more of the devices 104a-g and communication flows 106 a-k via integration with a software application running on each of the devices 104a-g. In these aspects, the software application may send information to the network activity monitor 302 indicating one or more of the users 102a-g, devices 104a-g, or user accounts associated with the users 102a-g, the network activity monitor 302 may also identify a time when one or more of the communication flows 106a-k occurs, the network activity monitor 302 may generate the graph 200 based on the detected activity, the metrics generator 304 may generate one or more metrics based on the graph 200).
and a second set of engagement metrics for the second version based at least in part on the second portion of the first distribution group and the second portion of the second distribution group interacting with the second message(Bennett see para 0053-0056 at step 420, one or more data items associated with the access device 160 are identified by the SDK 162A data items relating to the access device 160 itself and data items relating to the environment of the access device 160, a determination is then made as to whether the access device 160 is in an on-line mode and connected to the network 170, step 430, if the access device 160 is connected to the network 170 through analysis of one or more data items collected relating to the network connection of the access device 160, whether the access device 160 is connected to a cellular or Wi-Fi network, if the access device 160 is determined to be in an on-line mode, one of a set of test payloads is identified based on the one or more data items associated with the access device, step 440, if the access device 160 is determined to be in an off-line mode and not connected to the network 170, at step 455, a default payload is identified based on the one or more data items associated with the access device 160).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bennet with the teaching of Bluming as doing so would provide an efficient method for dynamically tracking communications activity at the application and user level that reflect different patterns during work and personal activities, and differ by device type and location employ artificial intelligence and targeting via market targeting tools that run a "treatment" of AA/AB tests against control and a subset to gauge effectiveness and testing the effectiveness of each proposed treatment across machine learning selected users using characteristics, attributes and behaviors of users tend to respond best to each treatment to influence future targeting (Bluming see para 0020, 0021).

As per claims  12, 11 and 17
Bennett in view of Bluming teaches the method of claim 1, method of claim 1, further comprising: receiving an indication of one or more target group identifiers that are associated with a group class of a set of group classes (Bennett see para 0039, Bennett see para at step 240, a configuration file is generated that identifies a mobile application for a smartphone, such as a shopping application that includes a store locator function, associated alternate payloads, which may include map content from the different mobile map provides, Google Maps.TM. Microsoft.RTM. Bing.RTM. and Apple.RTM. Maps, and the one or more data items associated with each alternate payload, such as the device type, network connection, network status and device location); 
and determining a set of target group identifier combinations for the one or more target group identifiers using a rule specifying that a target group identifier combination is to have one target group identifier per group class of the set of group classes (Bennett see para 0040, step 250, using the administrator module 122, a default payload and one or more test payloads are identified for each of the one or more applications. Each of the one or more applications are then updated to include the identified default payload and the configuration file for each of the one or more applications is to identify the one or more test payloads), 
wherein the first distribution group and the second distribution group are identified according to the set of target group identifier combinations (Bennett see para 0043-0044 and 0047-0048at step 240, step 320, one or more data items associated with the access device 160 are identified by the SDK 162A, the access device 160 is a mobile device, such as a smartphone or tablet, wherein the data items are collected by the SDK 162A through one or more sensors integrated within the access device 160, step 330, one of a plurality of payloads is identified by the testing module 126 based on the one or more data items, the identified payload is transmitted to the SDK 162A and cached to internal storage 164 of the access device 160 at step 340, identified payload is then rendered by the SDK 162A on the user interface 166 of the access device 160 in response to the request for the one or more content items, step 340);

As per claims 3, 12 and 18
Bennett in view of Bluming teaches the method of claim 2, wherein receiving the one or more content objects comprises: receiving a first content item and a second content item for a first content object of the one or more content objects, wherein the first message includes the first content item for the first content object and the second message includes the second content item for the first content object. (Bluming see para 0070, operation 910, a level of engagement health of each of the user accounts is tracked based on the interaction relationships over time, the level of engagement health may be tracked based on the data structure described above with respect to operation 905. In some aspects, operation 910 may include performing process 700, discussed above with respect to FIG. 7 for each user to classify the user's level of engagement health).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Bennett with the teaching of Bluming, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1 and 10;

As per claim 8 
Bennett in view of Bluming teaches the method of claim 1, wherein the first set of engagement metrics and the second set of engagement metrics comprise an open rate, a click rate, or a combination thereof (Bluming see para 0055, for each user, the input metrics for the model may include a wide variety of data that characterize the user and the user's experience on the network indications of whether the user communicates via text, email, video, chat, or other mechanism, and/or a proportion of each of these techniques the user utilizes, a list of first other users the user receives messages from within a previous defined time period, and a frequency of correspondence with each of those users, a second list of second other user's the user sends messages to).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Bennett with the teaching of Bluming, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1 and 10;

As per claim 9 
Bennett in view of Bluming teaches the method of claim 1, wherein the first message, the second message, or both comprise an email (Bennett see para 0007 Multivariate testing uses a similar core mechanism as A/B testing, but includes a higher number of variables and reveals more information about how each of these variables interact, more detailed information is revealed as to the effectiveness of individual components or elements of the web page or email being tested). 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Bennett with the teaching of Bluming, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claim 1;

5.	Claims 4-7, 13-15, 19 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bennett et al. (U.S. PGPub 2015/0074650) in view of Bluming et al. (U.S. PGPub 2020/0211035) in view of Hameed et al. (U.S. PGPub 2016/0063560).
As per claims 4, 13 13 and 19
Bennett in view of Bluming teaches the method of claim 1, yet fails to teach wherein receiving the one or more content objects comprises: receiving at least two content items for the one or more content objects.
In a similar field of endeavor Hameed wherein receiving the one or more content objects comprises: receiving at least two content items for the one or more content objects (Hameed see para 0082 operation 604, the content identifying module 406 selects an item of digital content that is determined to have a high likelihood to increase the level of engagement of the particular member, the selecting may be based on the level of engagement of the particular member and on a second set of data associated with one or more members of the SNS, the selection of the optimal item of content is performed for the purpose of increasing the level of engagement of the user 202 or of increasing the level of awareness of the user 202 with respect to the identified product or service, the second set of data is obtained by the SNS based on the one or more members interacting with the SNS via one or more devices associated with the one or more members).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bennet in view of Bluming, as doing so would provide an efficient method for accelerating the engagement of a potential user in operation cycle associating multiple offered content based on big data analytics (Hameed see para 0002).

As per claims  15, 6, 14, 15 and 20
Bennett in view of Bluming in view of Hameed teaches the method of claim 4, further comprising: 2 determining a number of messages to generate based at least in part on a number of possible combinations of content items for the one or more content objects; determining a number of portions for each distribution group for transmission of a number of messages based at least in part on a number of possible combination of content items for the one or more content objects (Hameed see para 0045 if the user 202 is categorized as a highly-engaged user, the engagement accelerating system 400 may determine, at step 302, a propensity of the user 202 to purchase certain types of products or services, such as the products or services associated with a particular business unit, business unit 1 304, business unit 2 306, or business unit 2 308, a business unit may be associated with one product or service, or a plurality of related products or services, a number of products usable by Human Resources departments, the plurality of products or services may differ in the types of solutions they offer).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bennet in view of Bluming, with the teaching of Hammed and the motivation to do so would be same as claims 1, 10 and 16.

As per claim 7 1
Bennett in view of Bluming in view of Hameed teaches the method of claim 1, yet fails to teach: 2 wherein a number of user identifiers for the first portion and a number of user identifiers for the second portion is proportional (Hameed see para 0082 operation 604, the content identifying module 406 selects an item of digital content that is determined to have a high likelihood to increase the level of engagement of the particular member, the selecting may be based on the level of engagement of the particular member and on a second set of data associated with one or more members of the SNS, the selection of the optimal item of content is performed for the purpose of increasing the level of engagement of the user 202).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bennet in view of Bluming, with the teaching of Hammed and the motivation to do so would be same as claim 1.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2018/0292890 which teaches a method for using detected user activity to modify webpages and other presentation;
U.S. PGPub 2011/002637 which describes an automatic method for authoring multiple application versions based on audience qualifiers;
U.S. PGPub 2016/0275572 which describes a method for preventing a reduction in the click rate for advertisement information with multiple versions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2443


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443